Citation Nr: 1758654	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



INTRODUCTION

The Veteran had qualifying service from May 1965 to March 1986.  The Veteran passed away in July 1999; the Appellant is his widow.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2016, the Board reopened the issue and remanded it for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  According to the death certificate, the Veteran's cause of death was respiratory failure due to or as a consequence of intracerebral hemorrhage and acute leukemia.

2.  The Veteran had no service-connected disabilities at the time of his death.

3.  The Veteran had no verified service in the Republic of Vietnam and cannot be presumed to have been exposed to herbicide agents.

4.  The Veteran's intracerebral hemorrhage and acute leukemia did not have their onset in service and did not manifest until several years following his separation from service.

5.  The Veteran's cause of death is not etiologically related to his period of service, nor may it be presumed to be so related.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  See 38 U.S.C. §§ 1110, 1131, 1310 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

For service connection to be granted for the Veteran's cause of death, the competent evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death, such that either: (1) a cause of the Veteran's death is or should be service connected; or (2) a service-connected disability caused the Veteran's death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312.  Based on the below, service connection is not warranted.

According to the July 1999 death certificate, the immediate cause of death was respiratory arrest, with an underlying cause of intracerebral hemorrhage.  According to the November 1999 autopsy report, the immediate cause was septic shock, with an underlying cause of acute myeloid leukemia with multi-organ hemorrhage and contributing factors of septic hemorrhagic infarct of right fronto-parietal lobe, bilateral acute renal cortical necrosis, acute pancreatitis, pulmonary edema and hypertensive cardiovascular disease, and systemic fungal (psedallescheria boydi) infection.  None of these causes was service connected before the Veteran's passing; in fact, the Veteran had no service-connected disabilities at the time his death.  

Preliminarily, the Board finds no herbicide agent exposure.  See 38 C.F.R. § 3.307(a)(6).  Service records indicated service, in pertinent part, on the: USS King from November 8, 1965, to September 17, 1968; USS Desoto County from July 18, 1969, to June 30, 1970, and July 10, 1970, to November 11, 1969; USS Anchorage from February 8, 1969, to July 17, 1969; and USS Barney from April 2, 1975, to August 11, 1977.  None of these vessels is presumed to have been exposed to herbicide agents for the Veteran's onboard periods.  See Navy and Coast Guard Ships Associate with Service in Vietnam and Exposure to Herbicide Agents, last updated December 1, 2017.  Additionally, a February 1963 administrative remark and May 2010 information request response indicated USS King and USS Desoto County activity in official, contiguous waters of the Republic of Vietnam, but never confirmed in-country exposure.  Although Dr. Devera-Hipol contended that one could presume exposure "either in land or aboard the navy vessel," she is not competent to make that presumption.  See June 2011 letter.  Her conclusion is further inadequate because it is based on the "unavailability of the military records," which have since been associated with the claims file and, as aforementioned, lack a basis for presuming exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Lastly, the record lacks an indication of direct exposure.  As such, no in-service herbicide agent exposure is found. 

Although herbicide agent exposure has not been established, the Board must still consider other theories of service connection.  However, presumptive service connection based on chronicity is not warranted because the evidence does not indicate manifestation to a degree of 10 percent or more within one year from separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, service treatment records lack pertinent diagnoses and/or treatment, and, despite the in-service heart and respiratory pathology, there is no competent indication that the arrhythmia and/or upper respiratory infections are etiologically related to the causes of death.  As such, VA is not required to seek a posthumous opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, the Appellant lacks the medical background necessary to competently render an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the aforementioned, service connection for the Veteran's cause of death is not warranted. 


ORDER

Service connection for the Veteran's cause of death is denied.





____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


